Citation Nr: 1525245	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  12-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from July 15, 1982 to April 23, 1998.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Elaine M. Tripi, Psychologist



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran an evaluation of 50 percent for PTSD from July 15, 1982 to April 23, 1998. 

In February 2015, the Veteran testified regarding this matter at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1. From July 15, 1982 to April 23, 1998, the evidence of record shows that the Veteran's PTSD has resulted in total occupational and social impairment. 

2. As a 100 percent schedular disability rating is being assigned for PTSD from July 15, 1982 to April 23, 1998, there remain no questions of law or fact to be decided regarding TDIU from that date.


CONCLUSIONS OF LAW

1. The criteria for a maximum rating of 100 percent for PTSD from July 15, 1982 to April 23, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, 4.132, Diagnostic Code (DC) 9411 (2014).

2. The claim for entitlement to a TDIU is moot from July 15, 1982 to April 23, 1998.  38 C.F.R. § 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As the Board is granting in full the benefit sought on appeal and TDIU is denied as a matter of law, any error with respect to the duties to notify or assist was harmless and will not be further discussed.  

II. Increased Rating

The Veteran argues that his PTSD symptoms from July 15, 1982 to April 23, 1998, are more severe than a 50 percent rating reflects and contends he should be rated at the maximum schedular rating.  He is already in receipt of a maximum rating of 100 percent for PTSD since April 23, 1998. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is in receipt of a 50 percent disability rating for PTSD from July 15, 1982 to April 23, 1998, pursuant to diagnostic code 9411.  On February 3, 1988, the applicable rating criteria for PTSD, Diagnostic Code 9411, were revised.  See 38 C.F.R. § 4.132, Diagnostic Codes 9411 (1988); 53 Fed. Reg. 1441 (Jan 19, 1988).  Further, the remaining PTSD regulations were amended effective November 7, 1996.  See 38 CFR 4.130, Diagnostic Code 9411 (1996); 61 Fed. Reg. 52,700 (Oct. 8, 1996).  

Where the law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the VA Secretary to do otherwise and the Secretary did so.  VAOGCPREC 7-2003.  However, revised statutory or regulatory provisions may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114 (2014); VAOPGCPREC 3-2000.

The timing of the amendment requires the Board to consider the claim under all three regulations for the entire period on appeal.  See VAOPGCPREC 7-2003.

Prior to February 3, 1988, Diagnostic Code 9411, PTSD, provided for the assignment of a 50 percent rating for ability to establish or maintain effective or favorable relationships with people is substantially impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in severe industrial impairment.  A 70 percent rating is assigned when the ability to establish and maintain effective or favorable relationships with people was seriously impaired.  The psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment.  A 100 percent rating is assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; when the individual had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; and when the individual was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (prior to February 3, 1988).

Effective February 3, 1988, the schedular criteria to rate psychiatric disorders were revised.  38 C.F.R. § 4.132, Diagnostic Codes 9411 (1988); 53 Fed. Reg. 1441 (Jan 19, 1988).  However, the criteria for a 50 percent rating remained the same except that the word "substantially" was changed to "considerably" for relationship impairment, and the term "severe" was changed to 'considerable" for impairment of employability.  A 70 percent rating remained the same except that the word "seriously" was changed to "severely" for relationship impairment, and the term "pronounced" was changed to "severe" for impairment of employability.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1988).  The criteria for a 100 percent rating remained the same.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1988).  

Effective November 7, 1996, the schedular criteria to rate psychiatric disorders were again revised.  38 CFR 4.130, Diagnostic Code 9411 (1996); 61 Fed. Reg. 52,700 (Oct. 8, 1996).  A 50 percent disability rating is assigned for disorders that are manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for disorders that are manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for mental disorders that are productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.  38 CFR 4.130, Diagnostic Code 9411.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, a January 1977 VA treatment records notes the Veteran was hospitalized and complained of having blackouts.  Diagnostic testing was done, that were negative, and he admitted to the use of drugs in the past, but not addicted to drugs or alcohol.  He was oriented, good eye contact, cooperative in answering questions, and no apparent distress noted.  The Veteran was unemployed, had no money, and nowhere to stay.  He was unable to hold a job, although he had held good jobs in the past. 

A subsequent January 1977 VA psychiatric treatment record notes the Veteran had fair hygiene, was mildly disheveled, had appropriate behavior, mildly guarded, activity was appropriate, mood was mildly anxious, affect was appropriate to content, denied delusions and hallucinations, and denied suicidal ideation or plan.  It further notes the Veteran had no living arrangements, was unemployed, and separated from his wife.  It further notes the Veteran alienates himself and he had not been sleeping for three days; sleeps in the back of his car. 

Another January 1977 VA treatment record notes the Veteran had abdominal pain, "[p]robable symptom of anxiety."  The Veteran had a poor social situation and denied moving in with his wife in one month, after his wife sets up an apartment.  Veteran was interested in getting a job.  

A February 1977 record notes the Veteran had anxiety, was advised to consider anxiety a symptom of internal conflict, and the Veteran became angry with two patients in two days, hitting them.  The Veteran was advised this would not be tolerated.  It further notes the Veteran has occasional outburst of violence, "[t]his may be a personality trait."  Also, the Veteran may be involved in marital difficulties.  

A January 1981 VA treatment record reveals the Veteran was hospitalized for treatment of his back and substance abuse disorder.  It notes the identified problems were of "questionable psychotic disorder" and opiate dependency.  Treatment strategies included detoxification by the use of Methadone, group therapy, and one-to-one therapy.  His anxiety levels were extremely high.  "Social problems: [h]e had no relatives nearby."  Depression showed to some extent many times during his stay.  He had a small part-time job.  There were no signs of schizophrenia and no legal problems.  Six weeks' review showed a 75 percent increase, he had been completely detoxed from his opiate habit with Methadone.  At discharge, the Veteran seemed to be well-motivated, was in good touch with reality, and showed much less anxiety than he did upon admission.  His is employable doing light work because of his back condition.  

A January 1983 statement from the Veteran notes he developed a drug and alcohol, which prevented him from completing schooling from 1970-1982.  He attempted to go to college three times, but always dropped out because of psychological and drug addiction problems.  He was in one hospital after another for 12 years for mental, drug, and alcohol disorders as a direct result of service.  

A February 1989 VA treatment record notes the Veteran had no hallucinations of delusions.  A January 1990 VA treatment record notes the Veteran requested a referral to a shelter.  He was single and unemployed. 

During a June 1999 VA psychiatric evaluation, the Veteran indicated that since service, he experienced recurrent and intrusive distressing recollections, recurrent and distressing dreams, flashbacks, and panic attack type symptoms.  He does not like to do too much with people and had trouble being around people, which had been on and off since Vietnam.  He also reported he had difficulty sleeping, which occurred constantly since Vietnam, and depression on and off since 1968.  The Veteran further reported he has been having hallucinations since around 1971 or 1972.  He had two suicide attempts, both in Vietnam.  The Veteran was diagnosed with PTSD.  

A January 2015 private medical review and opinion by E.M.T., Ph. D, C.R.C., notes she reviewed the Veteran's personal history, employment history, medical history, and current symptoms.  She interviewed the Veteran, who reported feeling emotionally numb and void of feeling since his return from the military.  He had difficulty trusting others, no loving feelings, no friends, and rocky interpersonal relationships.  He felt very alienated from others, had a sense of doom and negativity, and had suicidal thoughts on and off since he got out of Vietnam.  He further stated there were blanks in his memory regarding certain aspects of trauma.  She further found the June 1999 VA examination to be the most comprehensive and telling evaluation of the Veteran.  It indicated that the Veteran had recurrent and intrusive distressing recollections, recurrent distressing dreams, and flashbacks all since service.  

After reviewing his treatment records, beginning in January 1977, and speaking to the Veteran, E.M.T. opined that the Veteran met the criteria for a diagnosis of PTSD since his return from the military up to the present time.  "It is my professional opinion that more likely than not [the Veteran's] PTSD was at the 100% disability level between July 15, 1982 and April 14, 1998.  He had total occupational and social impairment."  She explained that the Veteran's symptoms at the time he was awarded 100 percent in 1998 were the same that he experienced from the time he got out of service.  From the time he got out of service in 1980 until 1987, he held at least 25 different jobs.  Many of those jobs were part time and of short duration.  In addition, his social and personal functioning was very poor during that period.  He had been hospitalized on several occasions due to significant mental dysfunction.  He was using and abusing drugs and alcohol, had difficulty maintaining relationships as well as getting along with others in any type of work and/or social situation . He was in and out of homeless shelters and facilities due to his inability to maintain and sustain employment.  There were signs of suicidal ideation, intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene, and significant memory problems. 

Resolving all reasonable doubt in favor of the Veteran, the Board will assign a maximum scheduler evaluation of 100 percent for the Veteran's PTSD for the period from July 15, 1982 to April 23, 1998.  

E.M.T. reviewed the Veteran's case file and medical record, including records from beginning in 1977.  She opined that the Veteran's PTSD warranted a rating of 100% disability level between July 15, 1982 and April 14, 1998.  She found the Veteran's symptoms at the time he was awarded 100 percent in 1998 were the same that he experienced from the time he got out of service, finding the record was filled with statements pertaining to poor post-military occupational history, his social and personal functioning was very poor during the period on appeal, he had been hospitalized on several occasions due to significant metal dysfunction, he had difficulty maintaining relationships, difficulty getting along with others in any type of work and/or social situation, was in and out of homeless shelters due to his inability to maintain and sustain employment, had signs of suicidal ideations, intermittent ability to maintain minimal personal hygiene, and significant memory problems.  Moreover, a review of the record reveals that E.M.T.'s conclusions on the Veteran's symptoms and reports are corroborated by the record.  The record reveals that since 1977, the Veteran has had poor post-military occupational history, martial difficulties, poor social and personal functioning, has memory problems, has been hospitalized on several occasions, and has been in and out of homeless shelters. 

While the symptoms reported and observed for this period do not clearly manifest mental impairment of the severity as contemplated by the criteria for the 100 percent rating under the requirements prior to February 3, 1988, post February 3, 1988, and post November 7, 1996, E.M.T. did strongly opine that the Veteran's PTSD warranted a rating of 100 percent disability level between July 15, 1982 and April 14, 1998.  In view of this well-reasoned opinion by the E.M.T who thoroughly reviewed the Veteran's case file during the period on appeal, the Board resolves all reasonable doubt in the Veteran's favor, and finds that the effect of the Veteran's symptoms for this period more closely approximates the total social and occupational impairment contemplated by the criteria for a 100 percent rating under all three applicable rating criteria.  As such, the assignment of a 100 percent disability rating is warranted for PTSD since November 13, 2013.

In summary, the Board finds a maximum schedular rating of 100 percent criteria for the period from July 15, 1982 to April 23, 1998.  38 C.F.R. § 4.130, DC 9411 (2014); see also Gilbert, 1 Vet. App. at 53-56. 

III. TDIU

The Veteran alleges he is entitled to a TDIU for the period from July 15, 1982 to April 23, 1998, due to his PTSD.  

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to render him unemployable.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. Rather, the pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

As noted above, the Veteran has been awarded a total schedular disability rating for his service-connected PTSD for the period from July 15, 1982 to April 23, 1998.  Accordingly, the assignment of a 100 percent schedular rating for PTSD renders the TDIU claim moot from that date, and it must therefore be dismissed.  See Green v. West, 11 Vet. App. 472, 476 (1998) (if a 100 percent schedular rating is warranted, a veteran is not also entitled to TDIU).

During the time period on appeal, the Veteran is not service connected for any other disabilities.  As such, the decisions in Bradley v. Peake, 22 Vet. App. 280 (2008) and Buie v. Shinseki, 24 Vet. App. 242 (2010) do not apply and from July 15, 1982 to April 23, 1998, the TDIU matter is moot.


ORDER

Entitlement to a maximum schedular evaluation of 100 percent for PTSD from July 15, 1982 to April 23, 1998, is granted.

The claim of entitlement to a TDIU from July 15, 1982 to April 23, 1998, is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


